At October Term, 1821, the cause was referred to Andrew Joyner and Shirley Tisdale; and at April Term, 1822, the referees reported that the defendant had in his hands $1,293.03 due complainants, "provided John Collins is not liable under an attachment issued at the instance of Michael Sweetman against him, for payment of an action in (421) favor of the said Sweetman against McGowan  Collins for the sum of _____________."
On 27 April, 1822, upon motion made to the court below by the complainant's solicitor, and upon producing the report of the referees, it was "Ordered that the report be confirmed, and that John Collins pay to the complainants the sum of $1,293.03, provided that John Collins is not liable under an attachment issued at the instance of Michael Sweetman against him, as mentioned in the aforesaid report; and if he, being liable, should pay to Sweetman the amount of the attachment, then he was to be discharged from the payment of $1,293.03 to complainants if Sweetman's attachment amounted to that sum; and if it did not, then that John Collins should pay to the complainants the sum required to make up the $1,293.03," and the clerk was ordered to tax complainant's costs against John Collins.
At October Term, 1822, the cause was continued, and at April Term, 1823, the complainants filed a petition for a rehearing, which, at October Term, 1824, was refused, and the petition was dismissed; whereupon complainants appealed to this Court.
The reference was of all matters in controversy between McGowan 
Collins and John Collins.
The attachment of Sweetman was sued out in May Term, 1822.
(422)   I think the decree in this case is as final as the court intended to make it. The parties are referred to the decision of another court for its final consummation; and whether execution should *Page 235 
issue for one sum or another was made to depend upon that decision; and when the record from the court where the attachment    (423) was depending (under which John Collins had been summoned as garnishee) should be produced, it would make no alternation in the decree, but merely enable the court to direct for what sum execution should issue. I, therefore, think a bill of review will lie to reverse the decree, and that the decree ought to be reversed and a decree entered for the complainants.
TAYLOR, C. J., and HENDERSON, J., concurred.
PER CURIAM.                                                 Reversed.